Title: From Benjamin Franklin to Caleb Whitefoord, 9 December 1762
From: Franklin, Benjamin
To: Whitefoord, Caleb


Dear Sir,
Philada. Dec. 9. 1762
I thank you for your kind Congratulations on my Son’s Promotion and Marriage. If he makes a good Governor and a good Husband (as I hope he will, for I know he has good Principles and good Dispositions) those Events will both of them give me continual Pleasure.
The Taking of the Havanah, on which I congratulate you, is a Conquest of the greatest Importance, and will doubtless contribute a due Share of Weight in procuring us reasonable Terms of Peace; if John Bull does not get drunk with Victory, double his Fists, and bid all the World kiss his A—e; till he provokes them to drub him again into his Senses. It has been however the dearest Conquest by far that we have purchas’d this War, when we consider the terrible Havock made by Sickness in that brave Army of Veterans, now almost totally ruined!
I thank you for the humorous and sensible Print you sent me, which afforded me and several of my Friends great Pleasure. The Piece from your own Pencil is acknowledg’d to bear a strong and striking Likeness; but it is otherwise such a Picture of your Friend as Dr. Smith would have drawn, black and all black. I think you will hardly understand this Remark, but your Neighbour, good Mrs. Stevenson, can explain it.
Painting has yet scarce made her Appearance among us; but her Sister Art, Poetry, has some Votaries. I send you a few Blossoms of American Verse, the Lispings of our young Muses; which I hope your Motherly Critics will treat with some Indulgence.
I shall never touch the sweet Strings of the British Harp without remembring my British Friends, and particularly the kind Giver of the Instrument, who has my best Wishes of Happiness—for himself,—and for his Wife and his Children, against it shall please God to send him any. I am, Dear Sir, with the sincerest Esteem Your most obedient and most humble Servant
B Franklin
  My Compliments to Count Brown. Will is not yet arriv’d. Perhaps he winters once more in your Happy Island!
Mr. Whitefoord
